DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7-11 & 15-20 (the claimed invention) are allowed.
The terminal disclaimer for 17211472 was filed on 2/2/22.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2020102684523, filed on 4/8/20.



Reasons for Patent Eligibility under 35 USC §101

The claimed invention overcomes 101. Applicant's arguments and discussion from the 1/28/22 interview were fully considered in light of the amendments and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



determining, using a directed acyclic graph, at least one transaction request set according to one or more dependency relationships among a plurality of transaction requests in a blockchain network;
determining a target transaction request set from the at least one transaction request set; 
determining an importance factor of the at least one transaction request set to prioritize selection of the target transaction request set according to payment vouchers and space occupation sizes of the plurality of transaction requests;
selecting the target transaction request set from the at least one transaction request set 
generating a block by performing the plurality of transaction requests in the target transaction request set; and
after selecting the target transaction request set from the at least one transaction request set:
repeatedly determining at least one new transaction request set according to one or more dependency relationships among a plurality of remaining transaction requests when a space occupation size of the target transaction request set is less than a block space threshold, the block space threshold corresponding to an upper limit of a block space size; and
determining a new target transaction request set according to the at least one new transaction request set until the space occupation size is equal to the upper limit of the block space size to generate the block, the plurality of remaining transaction requests including at least one transaction request other than the plurality of transaction requests in the target transaction request set in the blockchain network.




includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a fundamental economic practice of prioritizing dependent transaction requests.  YES, the claims are abstract. 

Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Arguments presented in the email correspondence on 2/4/22, provide further nexus to integration into a practical application:


“Even assuming that amended claim 1 is directed to an abstract idea, amended claim 1 as a whole integrates the alleged abstract idea into a practical application.  The technical solution provided in amended claim 1 offers improvements to the technical problem of how to select a transaction to be processed in the blockchain network…after a transaction request set is obtained according to one or more dependency relationships between the transaction requests, an importance factor is calculated based on payment vouchers and space occupation sizes of the transaction requests.  A target transaction request set is then selected based on the importance factor.  This guarantees that a blockchain node may obtain more payment vouchers while ensuring that the blockchain node reasonably selects transaction requests to be processed.  As a result, a more effective reward calculation model is provided for the blockchain network to incentivize the blockchain node to participate in the timely generation of blocks (see pars. [0038], [0040], [0050], [0061] and [0097])..  Because the technical features of amended claim 1 ”


The technical problem [0004] “If a transaction to be processed is selected according to the handling fee, dependency relationships between transactions will be easily ignored, which will lead to errors in subsequent transaction processing”.  The invention incentivizes the blockchain node with guaranteed payment vouchers to prioritize the selection of dependent transaction sets within a blockchain block using a directed acyclic graph, reducing subsequent transaction errors.


Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

William Meyers (Applicant’s representative) on 1/28/22.

The application has been amended as follows: 

Claims: 

1.	(Currently Amended)  A method for processing a transaction request in a blockchain, comprising:
determining, using a directed acyclic graph, at least one transaction request set according to one or more dependency relationships among a plurality of transaction requests in a blockchain network;[[and]]
determining a target transaction request set from the at least one transaction request set;[[, to]]
determining an importance factor of the at least one transaction request set to prioritize selection of the target transaction request set according to payment vouchers and space occupation sizes of the plurality of transaction requests;
selecting the target transaction request set from the at least one transaction request set according to the importance factor;
generating the plurality of transaction requests in the target transaction request set; and
after selecting the target transaction request set from the at least one transaction request set:
repeatedly determining at least one new transaction request set according to one or more dependency relationships among a plurality of remaining transaction requests when a space occupation size of the target transaction request set is less than a block space threshold, the block space threshold corresponding to an upper limit of a block space size; and
determining a new target transaction request set according to the at least one new transaction request set until the space occupation size is equal to the upper limit of the block space size to generate the block, the plurality of remaining transaction requests including at least one transaction request other than the plurality of transaction requests in the target transaction request set in the blockchain network.

2.	(Canceled)

3.	(Canceled)

4.	(Canceled)

5.	(Currently Amended)  The method according to claim 1[[3]], wherein selecting 
constructing at least one transaction request set as a node; and
determining a transaction request set corresponding to a root node of the maximum heap 

6.	(Canceled)

7.	(Currently Amended)  The method according to claim 1, wherein [[the]] determining the at least one transaction request set according to the one or more dependency relationships among the plurality of transaction requests in the blockchain network comprises:
constructing [[a]] the directed acyclic graph plurality of transaction requests.[[; and]]


8.	(Currently Amended)  The method according to claim 7, wherein the at least one transaction request set comprises a leaf transaction request and a non-leaf transaction request on which the leaf transaction request depends, and the leaf transaction request in the at least one transaction request set is different from a leaf transaction request in another transaction request set.

9.	(Currently Amended)  The method according to claim 1[[3]], wherein [[the]] determining the importance factor 
calculating a total payment voucher of all [[the]] transaction requests in the at least one 
calculating a total space occupation size of all [[the]] transaction requests in the at least one transaction request set; and
taking a quotient of the total payment voucher and the total space occupation size as the importance factor of the at least one transaction request set.

10.	(Currently Amended)  The method according to claim 1, wherein the blockchain network is deployed with a consensus mechanism for non-competitively generating [[a]] the block.

11.	(Currently Amended)  A device for processing a transaction request in a blockchain, comprising:
at least one processor; and
a memory communicatively connected to the at least one processor, storing that, when executed by the at least one processor, cause the 
determine, using a directed acyclic graph, at least one transaction request set according to one or more dependency relationships among a plurality of transaction requests in a blockchain network;[[and]]
determine a target transaction request set from the at least one transaction request set;[[, to]]
determine an importance factor of the at least one transaction request set to prioritize selection of the target transaction request set according to payment vouchers and space occupation sizes of the plurality of transaction requests;
select the target transaction request set from the at least one transaction request set according to the importance factor;
generate a block by performing the plurality of transaction requests in the target transaction request set; and
after selecting the target transaction request set from the at least one transaction request set:
repeatedly determine at least one new transaction request set according to one or more dependency relationships among a plurality of remaining transaction requests when a space occupation size of the target transaction request set is less than a block space threshold, the block space threshold corresponding to an upper limit of a block space size; and
determine a new target transaction request set according to the at least one new transaction request set until the space occupation size is equal to the upper limit of the block space size to generate the block, the plurality of remaining transaction requests including at least one transaction request other than the plurality of transaction requests in the target transaction request set in the blockchain network.

12.	(Canceled)

13.	(Canceled)



15.	(Currently Amended)  The device according to claim 11[[13]], wherein the instructions that cause the select the target transaction request set from the at least one transaction request according to the importance factor further include instructions that cause the at least one processor to:
construct a maximum heap by using the importance factor of the at least one transaction request set as a node; and
determine a transaction request set corresponding to a root node of the maximum heap as the target transaction request set.

16.	(Currently Amended)  The device according to claim 11, wherein the instructions that cause the determine the at least one transaction request set according to the one or more dependency relationships among the plurality of transaction requests in the blockchain network further include instructions that cause the at least one processor to:
construct [[a]] the directed acyclic graph plurality of transaction requests.[[; and]]


17.	(Currently Amended)  The device according to claim 16, wherein the at least one at least one transaction request set is different from a leaf transaction request in another transaction request set.

18.	(Currently Amended)  The device according to claim 11[[13]], wherein the instructions that cause the determine the importance factor further include instructions that cause the at least one processor to:
calculate a total payment voucher of all [[the]] transaction requests in the at least one transaction request set;
calculate a total space occupation size of all [[the]] transaction requests in the at least one transaction request set; and
take a quotient of the total payment voucher and the total space occupation size as the importance factor of the at least one transaction request set.

19.	(Currently Amended)  The device according to claim 11, wherein the blockchain network is deployed with a consensus mechanism for non-competitively generating [[a]] the block.

20.	(Currently Amended)  A non-transitory computer readable storage medium for storing computer instructions that, 
, using a directed acyclic graph, at least one transaction request set according to one or more dependency relationships amonga plurality of transaction requests in a blockchain network;[[and]]
determine a target transaction request set from the at least one transaction request set;[[, to]]
determine an importance factor of the at least one transaction request set to prioritize selection of the target transaction request set according to payment vouchers and space occupation sizes of the plurality of transaction requests;
select the target transaction request set from the at least one transaction request set according to the importance factor;
generate a block by performing the plurality of transaction requests in the target transaction request set; and
after selecting the target transaction request set from the at least one transaction request set:
repeatedly determine at least one new transaction request set according to one or more dependency relationships among a plurality of remaining transaction requests when a space occupation size of the target transaction request set is less than a block space threshold, the block space threshold corresponding to an upper limit of a block space size; and
determine a new target transaction request set according to the at least one new transaction request set until the space occupation size is equal to the upper limit of the block space size to generate the block, the plurality of remaining transaction requests including at least one transaction request other than the plurality of transaction requests in the target transaction request set in the blockchain network.





REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

determining an importance factor of the at least one transaction request set to prioritize selection of the target transaction request set according to payment vouchers and space occupation sizes of the plurality of transaction requests;

selecting the target transaction request set from the at least one transaction request set according to the importance factor;

determining a new target transaction request set according to the at least one new transaction request set until the space occupation size is equal to the upper limit of the block space size to generate the block


Most Relevant Prior Art:

Hunt (US 20180158034) discusses the dynamic reordering of blockchain transaction sets.

Ford (US 20210091957) provides a consensus protocol for determining a sequential order of blocks from a blockchain ledger in a directed acyclic graph format.

Goel (US 20190354397) discusses prioritization in a permissioned blockchain.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ardashev (US 20180374086) provides a method for blockchain transaction commitment ordering.

Branda (US 7509370) discusses prioritizing related transactions for the optimization of parallel processing of backend transactions.


Wu (US 20200394176) discusses transactional order queues for inclusion in a current or new block of a blockchain. 


Xie (US 20200044824) discusses the parallel-processing of blockchain transactions.

Ackerman (US 20190205773) discusses the authentication of transactions in a blockchain while considering dependency of parent child nodes.

Dillenberger (US 20170212781) discusses the parallel execution of blockchain transactions.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695